DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, page 1, under the paragraph “Cross-Reference To Related Applications”, delete the sentence “The present application is a Continuation of U.S. Application No. 16/563,296, now allowed, having a filing date of September 6, 2019,” and insert the following sentence – The present application is a Continuation of U.S. Application No. 16/563,296 filed on September 6, 2019, now U.S. Patent No. 11,213,777 B2 --. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,213,777 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the same subject matter which is a system employing a solar power source incorporated or mounted on a traffic or transportation feature that comprises an air treatment system comprising a pump, cyclone, and a Ti02-coated polyacrylonitrile filter to purify polluted air from vehicular traffic such as polluted air at a traffic intersection.
Allowable Subject Matter
5.	Claims 20-28 would be allowable if a Terminal Disclaimer is filed to overcome the double patenting rejection, as discussed above.
6.	The closest relevant arts are Cui et al (2016/0166959 A1) and Fleck et al (5,564,065).
Cui et al disclose a method for removing at least one airborne contaminant from polluted air (paragraph 0002) comprising the steps of passing polluted air with the at least one airborne contaminant through a cyclone (paragraph 0005) inherently via a pump to remove particles of at least 100 microns (paragraphs 0012 & 0045), to obtain cyclone air having less of the airborne contaminant than the polluted air, wherein the filter comprises fibers of an average diameter of 50-500 nm or in some embodiments, the fibers have an average diameter of 100-300 nm (see paragraph 0012), and the fibers comprise at least 90 wt.% polyacrylonitrile (paragraphs 0011 & 0029) relative to all fibers in the filter, and a catalyst comprising at least 90 wt.% Ti02 (paragraph 0022), relative to all catalytic metals in the filter, dispersed onto the fibers, and wherein the at least one airborne contaminant comprises particulate matter having particle size of 2.5 microns or less (paragraph 0002), CO, a volatile organic compound, a sulfur oxide, a nitrogen oxide, or a combination of two or more of any of these (paragraphs 0029).  Cui et al disclose the filter being suitable to remove a volatile organic compound, a nitrogen oxide, a sulfur oxide, a further combustion exhaust gas (paragraphs 0022 & 0112), or a combination of two or more of these, from air.  Cui et al disclose the filter configured to reject particles having a diameter greater than 300 nm (paragraphs 0103 & 0108).  Cui et al also disclose a method of synthesizing a particulate air filter material comprising the steps of contacting polyacrylonitrile fibers with Ti02 in a liquid, mechanically agitating the liquid comprising the fibers and the Ti02, and removing liquid to provide the particulate air filter material comprising Ti02 deposited upon the polyacrylonitrile fibers (see paragraphs 0037 & 0038).
Fleck et al disclose the step of contacting the air by under irradiation by ultraviolet (UV) light, wherein ultraviolet light impinges on the fibrous material photo-exciting the TiO2 (Abstract).  Fleck et al disclose Ti02 on the fibers being precipitated onto the fibers while in a liquid phase with the fibers (col. 1, lines 39-50).  Fleck et al disclose the irradiation comprises directing a UV lamp (col. 3, lines 29-44) or sunlight or photovoltaic energy at the filter (col. 1, line 63 through col. 2, line 27, col. 3, lines 56-64).  Fleck et al disclose Ti02 having varying particle size over a wide range and the fiber material is coated with anatase TiO2 that is applied in the form of a fine powder (col. 3, lines 1-28).  Fleck et al also disclose the filter being suitable to remove carbon monoxide (col. 2, lines 1-11 and lines 24-27).
7.	Claims 20-28 of this instant patent application differ from the disclosure of either Cui et al or Fleck et al in that a system employs a solar power source incorporated or mounted on a traffic or transportation feature that comprises an air treatment system comprising a pump, cyclone, and a Ti02-coated polyacrylonitrile filter to purify polluted air from vehicular traffic such as polluted air at a traffic intersection.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        November 04, 2022